 

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

 

)
)
Plaintiff, )
)

v. ) NO. BiLF-mi- 0030 Dme

- ) J
Francisce Villalobos Farias
Dele DETENTION ORDER

)

 

A. Order For Detention
After conducting a detention hearing pursuant to 18 U.S.C. §3142(f) of the Bail Reform
Act, the Court orders the above-named defendant detained pursuant to 18 U.S.C. §3142(e) and (i).

B. Statement Of Reasons For The Detention
The Court orders the defendant's detention because it finds:
By a preponderance of the evidence that no condition or combination of conditions
will reasonably assure the appearance of the defendant as required.
By clear and convincing evidence that no condition or combination of conditions
will reasonably assure the safety of any other person and the community.

 

C. Finding Of Fact
The Court's findings are based on the evidence which was presented in Court and that
which was contained in the Pretrial Services Report, and includes the following:
(1) Nature and circumstances of the offense charged:
(a) The crime:

 

 

 

is a serious crime and carries a maximum penalty of
(b) The offense is a crime of violence.
(c) The offense involves a narcotic drug.
_>__(d) The offense involves a large amount of controlled substances, to wit:
BS. Viiuanes AG ~ drios reich L; Lants a ) CQundS
___(2) The weight of ihe evidence against the defendant is high. pro cesse MAN UCU
3K (3) The history and characteristics of the defendant including:
(a) General Factors:
The defendant appears to have a mental condition which may
affect whether the defendant will appear.
The defendant has no family ties in the area.
The defendant has no steady employment.
The defendant has no substantial financial resources.
The defendant is not a long time resident of the community.
The defendant does not have any significant community ties.
Past conduct of the defendant:

  

  

LT

 

 

 

The defendant has a history relating to drug abuse.

The defendant has a history relating to alcohol abuse.

The defendant has a significant prior criminal record.

The defendant has a prior record of failure to appear at court
proceedings.

HU

WHITE COPY - FILED WITH THE COURT

PINK COPY - U.S. ATTORNEY

YELLOW COPY - DEFENSE COUNSEL
FPI-LOM GREEN COPY - PRE TRIAL SERVICES
DETENTION ORDER - Page 2

(b) Whether the defendant was on probation, parole, or release by a court:

At the time of the current arrest, the defendant was on:
Probation
Parole
Release pending trial, sentence, appeal or completion of sentence.
(c) Other Factors:
The defendant is an illegal alien and is subject to deportation.
The defendant is a legal alien and will be subject to deportation if
convicted.
Other:

 

 

 

 

 

 

 

 

 

(4) The nature and seriousness of the danger posed by the defendant's release are as
follows:

 

 

 

(5) Rebuttable Presumptions

In determining that the defendant should be detained, the Court also relied on the
following rebuttable presumption(s) contained in 18 U.S.C. §3142(e) which the Court finds the
defendant has not rebutted:

a. That no condition or combination of conditions will reasonably assure the
appearance of the defendant as required and the safety of any other person
and the community because the Court finds that the crime involves:

(A) A crime of violence; or
(B) An offense for which the maximum penalty is life imprisonment or
death; or
(C) A controlled substance violation which has a maximum penalty of
10 years or more; or
(D) A felony after the defendant had been convicted of two or more
prior offenses described in (A) through (C) above, and the
defendant has a prior conviction for one of the crimes mentioned
in (A) through (C) above which is less than five years old and
which was committed while the defendant was on pretrial release.
b. That no condition or combination of conditions will reasonably assure the
appearance of the defendant as required and the safety of the community
because the Court finds that there is probable cause to believe:
(A) That the defendant has committed a controlled substance violation
which has a maximum penalty of 10 years or more.
(B) That the defendant has committed an offense under 18 U.S.C.

§924(c) (uses or carries a firearm during and in relation to any

crime of violence, including a crime of violence, which provides

for an enhanced punishment if committed by the use of a deadly
or dangerous weapon or device).

 

D. Additional Directives
Pursuant to 18 U.S.C. §3142(i)(2)-(4), the Court directs that:

The defendant be committed to the custody of the Attorney General for confinement in a
corrections facility separate, to the extent practicable from persons awaiting or serving
sentences or being held in custody pending appeal; and

The defendant be afforded reasonable opportunity for private consultation with his
counsel; and

That, on order of a court of the United States, or on request of an attorney for the
Government, the person in charge of the corrections facility in which the defendant is
confined deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding.

patep: JCS -/9

    

ITED STATES MAGISTRATE

FPI-LOM
